Citation Nr: 0218342	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-10 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for residuals of a right hemicolectomy due to radiation 
enteritis (claimed as bowel obstruction) as a result of 
radiotherapy administered by VA for right hip sarcoma in 
1961.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a renal disability (including renal cancer and renal 
transplant) as a result of radiotherapy administered by VA 
for right hip sarcoma in 1961.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1944 to 
October 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Boston, Massachusetts, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a 
right hemicolectomy due to radiation enteritis (claimed as 
bowel obstruction) and a renal disability (including renal 
cancer and renal transplant) as a result of radiotherapy 
administered by VA for right hip sarcoma in 1961.  An 
October 2000 RO hearing was held.  In March 2002, 
appellant's motion for advancement on the docket was 
granted.

In a March 2002 letter, the Board informed appellant and 
his representative that the Board would undertake 
additional development on said § 1151 benefits issues, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  In 
May 2002, appellant transmitted by fax additional medical 
evidence.  In a June 2002 letter, the Board, pursuant to 
Rule of Practice 903, 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903), notified appellant 
and his representative that the Board had obtained 
additional medical evidence that it intended to consider 
in deciding the appeal; and that appellant and his 
representative could submit evidence or argument in 
response to the additional evidence the Board had 
obtained, within a 60-day period from date of letter.  In 
July 2002, appellant's representative submitted additional 
argument with respect to the evidentiary development.  

In August 2002, the Board referred the case for an 
independent medical expert (IME) opinion regarding said 
§ 1151 benefits issues.  An IME opinion was rendered in 
October 2002.  Thereafter, the IME opinion was provided 
appellant's representative, and the representative 
responded with additional written argument.  The case is 
now ready for the Board's final appellate determination on 
said § 1151 benefits issues.  


FINDINGS OF FACT

1.  Appellant underwent radiotherapy administered by VA 
for reticulum cell sarcoma of the right hip with local 
metastases in 1961.  Actual radiotherapy records 
pertaining to administered dosages, duration, and related 
technical matters were sought but are unavailable.

2.  In 1963, appellant received VA treatment and diagnoses 
for radiation dermatitis/radiation necrosis of the right 
buttock.  No other radiotherapy residuals were diagnosed 
or clinically noted.  Asymptomatic left renal calculus was 
also diagnosed.

3.  In January 1976, a VA intravenous pyelogram was noted 
to show a small, shrunken right kidney consistent with 
chronic pyelonephritis and an enlarged left kidney 
representing compensatory hypertrophy.  Diagnoses included 
chronic pyelonephritis of the right kidney with scarring; 
left kidney compensatory hypertrophy; retained left renal 
calculus; and a left renal cyst.  

4.  In August 1986, appellant underwent a VA left 
retrograde cystoscopy for left renal mass/calculi and 
later in 1986, underwent a left nephrectomy and 
ureterectomy for calculi and renal transitional cell 
carcinoma.   

5.  VA hospitalization records dated in 1999 reveal that 
appellant underwent a right hemicolectomy for small bowel 
stricture at the terminal ileum.  

6.  The competent evidence is to the effect that based on 
the available evidence of record, residuals of a right 
hemicolectomy were causally or etiologically related to 
the radiotherapy administered by VA for right hip 
reticulum cell sarcoma in 1961, and were not foreseeable 
from a historical standpoint in 1961.  

7.  There is no competent evidence of record indicating 
that any additional renal disability (including renal 
cancer and renal transplant) was a result of radiotherapy 
administered by VA for right hip sarcoma in 1961 or was 
due to VA fault or an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the criteria for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a right hemicolectomy due to radiation 
enteritis (claimed as bowel obstruction) as a result of 
radiotherapy administered by VA for right hip sarcoma in 
1961 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.358 (2002).  

2.  The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for a renal disability (including renal 
cancer and renal transplant) as a result of radiotherapy 
administered by VA for right hip sarcoma in 1961 have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Evidentiary Development

In light of the Board's allowance herein of appellant's 
§ 1151 benefits claim involving additional intestinal 
disability as a result of radiotherapy administered by VA 
for right hip sarcoma in 1961, no further evidentiary 
development is necessary as to this appellate issue.  

With respect to the other appellate issue, namely the 
§ 1151 benefits claim involving additional renal 
disability (including renal cancer and renal transplant) 
as a result of radiotherapy administered by VA for right 
hip sarcoma in 1961, there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change 
in the law is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5100 et. seq. 
(West Supp 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the claimed 
disability over the years are documented in the voluminous 
claims folders.  There is no indication that there is any 
additional material evidence not of record that is 
available and which would alter the outcome.  

Although certain June 1961 hospitalization records were 
obtained, the actual radiotherapy records pertaining to x-
ray treatment for right hip sarcoma administered by VA on 
or about 1961 were sought but appear unavailable.  
Additionally, although certain VA clinical records 
concerning renal treatment, including renal cancer and 
renal transplant, were obtained, attempts to obtain other 
VA clinical records particularly those dated in the mid-
1980's regarding renal cell carcinoma treatment, were 
sought but appear unavailable.  See, in particular, the 
Board's March 2002 requests for such records and VA 
clinical records obtained in response thereto; and April 
and May 2002 Report of Contact forms and appellant's faxed 
clinical records.  Although additional voluminous VA 
clinical records have been obtained (contained in two of 
three claims folders) pursuant to recent development by 
the Board, the majority of said records are either 
duplicative of records already on file or are dated in 
2001 or later and do not appear material as to the 
etiological questions in controversy.  Additionally, in 
response to the Board's March 2002 request to the Social 
Security Administration (SSA) for any available medical 
records, an April 2002 SSA letter replied that there were 
none available.  

Also, an IME opinion was rendered in October 2002 on the 
§ 1151 benefits appellate issues.  Thereafter, the IME 
opinion was provided appellant's representative, and the 
representative responded with additional written argument.  
It appears that the radiation oncologist who rendered the 
IME opinion reviewed the claims folders, since the opinion 
provides detailed, accurate description of the material 
evidence in the claims folders and accurately analyzes 
such evidence.  Said medical opinion adequately explained 
the medical conclusions reached and it is adequate for a 
fair and equitable determination of the appellate issue.  
Said IME opinion specifically took into account the lack 
of the actual radiotherapy records pertaining to x-ray 
treatment for right hip sarcoma administered by VA on or 
about 1961 and certain VA clinical records concerning 
renal treatment, including renal cancer and renal 
transplant, particularly those dated in the mid-1980's 
regarding renal cell carcinoma treatment; and the opinion 
clearly based its medical conclusions on the existing 
evidentiary record and medical principles cited therein.  
It is the Board's opinion that despite VA's diligent 
attempts to obtain all relevant medical records, not all 
of the referenced VA clinical records proved available; 
and further efforts to obtain those records would appear 
futile.  

Additionally, appellant was issued April and August 2000 
Statements of the Case, which included relevant laws and 
regulations, discussion of relevant clinical evidence, and 
a detailed explanation of the rationale for the adverse 
rating decision.  Furthermore, March and November 2002 RO 
letters discussed the Veterans Claims Assistance Act of 
2000 and/or informed appellant and his representative that 
additional evidence or argument could be presented, 
particularly in response to the October 2002 IME opinion 
that was rendered.  Appellant's June 2002 written response 
and a November 2002 informal hearing presentation by his 
representative did not identify any additional evidence.  
It does not appear that there are any other relevant 
medical records that exist and are available that should 
be obtained prior to deciding this case.  The Board 
concludes it may proceed as all evidence has been received 
without regard to specific notice as to which party could 
or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, it is the 
Board's opinion that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has 
been satisfied in this case.  


B.  Applicable Laws and Regulations

It should be pointed out that 38 U.S.C.A. § 1151 was 
amended for claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  
Since appellant's § 1151 claims were filed after that date 
(See October 1999 VA Form 21-526, received in November 
1999), the amended 38 U.S.C.A. § 1151 applies to this 
case.  See 38 U.S.C.A. § 1151 (West Supp. 2002).

The pre-amendment "strict liability" version of § 1151 is 
not applicable in the instant case.  The amended § 1151 
precludes compensation in the absence of negligence or 
other fault on the part of VA, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 as amended states, in 
pertinent part, that where any veteran suffered an injury, 
or aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or 
death, disability or death compensation and dependency and 
indemnity compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  Additionally, it is required that the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent 
part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of 
an existing disease or injury suffered 
as a result of...hospitalization, 
medical or surgical treatment..., the 
following considerations will govern:  
(1) It will be necessary to show that 
the additional disability is actually 
the result of such disease or injury or 
an aggravation of an existing disease 
or injury and not merely coincidental 
therewith.  (2) The mere fact that 
aggravation occurred will not suffice 
to make the additional disability 
compensable in the absence of proof 
that it resulted from disease or injury 
or an aggravation of an existing 
disease or injury suffered as the 
result of...hospitalization, medical or 
surgical treatment,....

This amended § 1151 includes a fault or accident 
requirement, but does not alter the requirement that 
additional disability is "proximately due" to VA action.  
As the Board will explain, exclusion from coverage under 
§ 1151 for a renal disability (including renal cancer and 
renal transplant) is based on an absence of a causal link 
between VA treatment and additional renal disability.  


C.  Analysis

Appellant's contentions and testimonial evidence presented 
at an October 2000 RO hearing have been considered by the 
Board.  However, lay statements are not competent evidence 
with respect to medical causation; and appellant and the 
other witness are not qualified to offer medical opinion 
or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

VA hospitalization records dated in May-June 1961 indicate 
that at age 33, appellant was diagnosed with reticulum 
cell sarcoma of the right hip with local metastases; and 
that he was undergoing radiotherapy by the radiation 
department for this sarcoma.  It was also noted that he 
had a history of kidney stones in 1956 with unsuccessful 
attempts to dissolve the stones; and that a current 
intravenous pyelogram showed probable medullary cystic 
disease with right kidney upper lobe 
calcification/evidence of infection "since 1956."  

VA hospitalization records dated in September 1961 
indicated that appellant still had right hip pain; that he 
had undergone radiotherapy with transient improvement; and 
that since completion of radiotherapy in July 1961, he had 
experienced increasing discomfort in that region.  
Clinically, the abdomen was unremarkable.  It was noted 
that there was discoloration due to x-ray of the right hip 
anteriorly and posteriorly; that the x-ray therapy group 
agreed that he should undergo another course of x-ray 
therapy; that this was started; and that appellant would 
return for outpatient x-ray therapy on a daily basis.  The 
final diagnosis was reticulum cell sarcoma of the right 
hip with local metastases.  

Actual radiotherapy records pertaining to x-ray treatment 
for right hip sarcoma administered by VA on or about 1961 
were sought but appear unavailable.  VA hospitalization 
records dated in May-June 1963 indicate that this was 
appellant's 4th hospitalization for evaluation of radiation 
dermatitis.  It was noted by history that after ilium 
cancer was diagnosed at that hospital in 1961, he had 
received a course of radiotherapy to the right ilium which 
decreased his symptoms of pain; that the pain did not 
disappear and he received an additional course of 
radiotherapy at that time; and that an area of the buttock 
broke down soon after the radiotherapy approximately 1 1/2-2 
years ago.  Clinically, the abdomen and kidneys were 
unremarkable and bowel sounds were normal.  The right 
buttock had a 6 x 7-inch area of radiation dermatitis.  
Diagnoses included radiation necrosis of the right 
buttock.  No other radiotherapy residuals were diagnosed 
or clinically noted.  

A June 1963 VA record indicates that appellant underwent 
biopsies for a right sacral necrotic skin ulceration, 
diagnosed as a radiation ulcer of the back.  October 1963 
VA hospitalization records noted by history that after he 
had received a 2nd course of radiotherapy after initial 
diagnosis of right ilium cancer in 1961, he had incurred 
radiation dermatitis and underwent a pedicle graft from 
the upper back to the sacral area in July 1963.  
Clinically, the abdomen was unremarkable, except for 
anterior suprapubic brown discoloration with dry, rough 
consistency noted as compatible with radiation dermatitis.  
Diagnoses included asymptomatic left renal calculus and 
radiation dermatitis.

VA clinical records indicate that in January 1976, an 
intravenous pyelogram was noted to show a small, shrunken 
right kidney consistent with chronic pyelonephritis and an 
enlarged left kidney representing compensatory 
hypertrophy.  Diagnoses included chronic pyelonephritis of 
the right kidney with scarring; left kidney compensatory 
hypertrophy; retained left renal calculus; and a left 
renal cyst.  In July 1978, impressions included 
hypertension, of questionable renal or idiopathic 
etiology.  In February 1979, renal cysts were considered 
probably benign; and that it was considered unlikely that 
reticulum cell cancer had spread to the kidney in 15 
years.  The abdomen was unremarkable.  In August 1986, he 
underwent a left retrograde cystoscopy for left renal 
mass/calculi and later in 1986, underwent a left 
nephrectomy and ureterectomy for calculi and renal 
transitional cell carcinoma.   

VA hospitalization records dated in September-October 1999 
reveal that appellant underwent a right hemicolectomy for 
small bowel stricture at the terminal ileum.  

In a December 1999 written statement, a VA surgeon 
reported that appellant had undergone several abdominal 
operations in September 1999 for bowel obstruction "which 
on exploration revealed bowel damage from radiation."   

January 2000 VA clinical records noted a history of a left 
nephrectomy and ureterectomy for transitional cell 
carcinoma in 1986; left renal transplants in June 1989 and 
November 1980; and a right hemicolectomy for small bowel 
stricture at the distal ileum "(radiation enteritis)" in 
September 1999.  

In a February 2000 written statement, another VA surgeon 
reported that over the past year, appellant had undergone 
multiple surgeries/hospitalizations and currently had an 
ileostomy; that all of his recent abdominal problems were 
a "consequence of radiation treatment to the abdomen, 
which he received many years ago.  The radiation caused 
small bowel strictures and abnormal healing of the bowel."  

A September 2000 written statement from a private surgeon 
referred to severe radiation enteritis and resulting 
gastrointestinal complications/non-healing wounds.  

Although additional voluminous VA clinical records have 
been associated with the claims folders pursuant to recent 
development by the Board, the majority of said records are 
duplicative or are dated on or after 2001, and are 
immaterial to the etiological questions in controversy.  

Since it appeared to the Board that additional medical 
opinion was necessary regarding the etiological questions 
in controversy, in August 2002, the Board referred the 
case for an IME opinion regarding said § 1151 benefits 
issues.  An IME opinion was rendered in October 2002 by a 
Clinical Assistant Professor of Radiology, Department of 
Radiation Oncology, at a major university medical school.  
After discussing the material evidence in the claims file, 
the IME opinion stated, in pertinent part, that certain 
1961 radiotherapy records pertaining to the actual 
radiotherapy techniques employed in treating appellant, 
such as the dosages, duration, and volume, nature, and 
proportion of critical organs in the treatment fields, and 
certain surgical pathology records pertaining to the 
etiology of appellant's gastrointestinal and renal 
disabilities in question, were unavailable.  However, 
applying the available facts of this case and scientific 
concepts involving quantification and scoring of late 
effects of radiotherapy, the radiation oncologist opined:

1.  The right renal atrophy could 
possibly be causally related to the 
radiotherapy administered if the right 
kidney was in the treatment volume and 
received a total dose > 2300cGy (TD5/5) 
or 2800cGY (TD50/5) for whole organ 
irradiation; or 3000cGy to 5000cGy to a 
portion of it, using normal 
fractionation (180cGy to 200cGy per 
fraction).

The role of previously administered 
radiotherapy in the etiology of the 
left transitional renal cell carcinoma 
cannot be determined from the facts 
provided.  As a general rule 
carcinogenic effects of radiotherapy 
follow an all-or-nothing law, without 
an identifiable threshold.

2.  In considering a possible role of 
radiotherapy in the etiology of right 
renal atrophy we have to bear in mind 
that the patient has a history of 
chronic pyelonephritis, which may have 
compromised renal function prior to or 
following the administration of 
radiotherapy.  The administered 
radiotherapy was, however, the 
appropriate treatment from a historical 
standpoint for reticulum cell sarcoma 
in 1961.  However, the available 
information, does not permit us to make 
any definite opinion concerning 
carelessness, negligence, lack of 
proper skill, error in judgment, lack 
of care or similar instance of fault on 
the part of VA from a historical 
standpoint, under the standard of care 
in 1961.

3.  The risk to the right kidney, if it 
was included in the treatment volume, 
was reasonably foreseeable, depending 
on the total dose of radiation 
administered, the volume of the right 
kidney treated, and the duration of 
treatment.  Any contributory role of 
previously administered radiotherapy in 
the etiology of the left transitional 
renal cell carcinoma could not be 
determined from the facts provided.  

4.  It is likely that any residuals of 
the subsequent right hemicolectomy are 
ca[u]sally or etiologically related to 
the radiotherapy administered by VA for 
right hip reticulum cell sarcoma in 
1961.  

		*		*		*		*

6.  Any causality of administered 
radiotherapy in any residuals of a 
right hemicolectomy was not foreseeable 
from a historical standpoint in 1961.   

There is no credible, competent evidence to rebut that 
October 2002 IME opinion's conclusions that (a) with 
respect to the right kidney, the administered radiotherapy 
was appropriate treatment from a historical standpoint for 
reticulum cell sarcoma in 1961 and the available 
information does not indicate carelessness, negligence, 
lack of proper skill, error in judgment, lack of care, or 
similar instance of fault on the part of VA from a 
historical standpoint, under the standard of care in 1961; 
(b) even though the right renal atrophy could possibly be 
causally related to the radiotherapy administered, if the 
right kidney was in the treatment volume and received a 
certain total radiation dosage, the risk to the right 
kidney was reasonably foreseeable, and (c) any role of the 
previously administered radiotherapy in the etiology of 
the left transitional renal cell carcinoma cannot be 
determined from the facts provided.  As the Court stated 
in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the 
BVA."

In short, there is no credible, competent evidence 
indicating that any additional renal disability (including 
renal cancer and renal transplant) was a result of 
radiotherapy administered by VA for right hip sarcoma in 
1961 or was due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or an event not 
reasonably foreseeable.  

Accordingly, the Board considers the negative evidence to 
have greater probative value than any positive, with 
respect to this renal disability § 1151 claim; and, 
therefore, that claim is denied.  38 U.S.C.A. § 1151.  

However, with respect to the intestinal disability § 1151 
claim, the positive evidence includes recent VA clinical 
records and written statements from VA and private 
surgeons, reporting that appellant had undergone several 
abdominal operations for bowel obstruction due to bowel 
damage from radiation/radiation enteritis.  Additionally, 
the October 2002 IME opinion expressed a concurring 
conclusion, stating that it was likely that any residuals 
of a right hemicolectomy were causally or etiologically 
related to the radiotherapy administered by VA for right 
hip reticulum cell sarcoma in 1961, and were not 
foreseeable from a historical standpoint in 1961.  In 
other words, the VA administered radiotherapy caused 
radiation enteritis/bowel damage that was due to "an event 
not reasonably foreseeable" (i.e., an accident), which 
meets the legal requirements for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 as amended.  Consequently, 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a right hemicolectomy due to radiation 
enteritis (claimed as bowel obstruction) as a result of 
radiotherapy administered by VA for right hip sarcoma in 
1961 is warranted.  



ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
a renal disability (including renal cancer and renal 
transplant) as a result of radiotherapy administered by VA 
for right hip sarcoma in 1961 is denied.  To this extent, 
the appeal is disallowed.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a right hemicolectomy due to radiation 
enteritis (claimed as bowel obstruction) as a result of 
radiotherapy administered by VA for right hip sarcoma in 
1961 is granted.  To this extent, the appeal is allowed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

